Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3, 5-9 & 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 03/29/2021. The limitations of previously objected to claims 4, 10 & 12 are incorporated into independent claims 1, 3 & 12-13; claims 2, 4 &10 are cancelled in applicant’s response of 05/27/2021.

Claims 5-9, 11 & 14-20 are allowed because of at least due to their dependencies.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			June 3, 2021.
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866